Name: Commission Regulation (EEC) No 931/81 of 6 April 1981 amending Regulation (EEC) No 797/81 adopting exceptional support measures for the market in pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 81 Official Journal of the European Communities No L 95/ 13 COMMISSION REGULATION (EEC) No 931/81 of 6 April 1981 amending Regulation (EEC) No 797/81 adopting exceptional support measures for the market in pigmeat HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 ( 1 ) of Regula ­ tion (EEC) No 797/81 is amended to read as follows : 'Only products coming from pigs slaughtered in the four departments of Bretagne can be subject to this aid . Storage shall take place in the region concerned.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( 1 ), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 797/81 of 27 March 1981 (3) adopts exceptional market support measures in a specified region in France owing to outbreaks of foot-and-mouth disease in that region ; Whereas the region affected by foot-and-mouth disease has grown and account should therefore be taken in order to prevent a sensible decline in prices on pigmeat in Bretagne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . h) OJ No L 82, 28 . 3 . 1981 , p . 10 .